IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-1483-13


DEBRA RUTH HENDERSON, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

ELLIS  COUNTY



 Per curiam. Keasler and Hervey, JJ., dissent.

ORDER


		The petition for discretionary review violates Texas Rules of Appellate
Procedure 9.4(i)(2)(D) and 9.4(i)(3), because it does not contain a certificate of compliance
to certify compliance with word limits; and Rule 68.4(i), because it does not contain the
court of appeal's opinion.
		The petition is struck.  See Texas Rule of Appellate Procedure 68.6.
		The petitioner may redraw the petition.  The redrawn petition and copies must
be filed in the Court of Criminal Appeals within thirty days after the date of this order. 
 
Filed: December 18, 2013
Do not publish